DETAILED ACTION
This office action is in response to the application filed July 23, 2021 in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,314,124 Barre et al.
To claim 1, Barre discloses a hanger apparatus (10 of Figures 1-6; col. 2, line 53 – col. 5, line 26), comprising:
a hook portion (40) to support the hanger apparatus while the hanger apparatus is being hung from a hanger apparatus support (see Figures 1-3; col. 2, lines 53-67);
a hanging portion (20,60) to hang an item of clothing (see Figures 1-3; col. 2, lines 53-67);
a neck portion coupled to the hook portion on a first end of the neck portion and the hanging portion on a second end of the neck portion (annotated Figure 3, see below; col. 3, lines 1-50); and
a clip (100) coupled to the neck portion (see Figures 1-3; col. 3, line 1 – col. 5, line 26).

    PNG
    media_image1.png
    917
    601
    media_image1.png
    Greyscale

To claim 2, Barre further discloses a hanger apparatus wherein the neck portion includes a base member having a first opening disposed therethrough (annotated Figure 3), the clip including a clip member having a second opening therethrough and a biasing member that is disposed through the first and second openings of the base member and the clip member (annotated Figure 3), the biasing member biasing a second end of the clip member toward a second end of the base member (see Figures 1-6; col. 3, line 1 – col. 5, line 26).

To claim 3, Barre further discloses a hanger apparatus wherein the clip member includes a first plurality of ridges (83) disposed proximate to the hanging portion and the base member includes a second plurality of ridges (68) disposed proximate to the hanging portion (see Figures 4-6; col. 4, line 48 – col. 5, line 26).

To claim 7, Barre further discloses a hanger apparatus further comprising a plurality of reinforcing ribs (23,63) disposed at locations where the hook portion is coupled to the clip and where the clip is coupled to the hanging portion (see especially Figure 2).

To claim 9, Barre further discloses a hanger apparatus wherein the hook portion and the hanging portion have a circular cross section (see Figures 1-6).

To claim 10, Barre further discloses a hanger apparatus wherein the clip includes a first offset member coupled to a back surface thereof and the neck portion includes a second offset member 13KER201657coupled to a front surface thereof, the first offset member and the second offset member forming a support for a biasing member biasing a second end of the clip member toward a second end of a base member of the neck portion (see Figures 1-6; col. 3, line 1 – col. 5, line 26).

To claim 11, Barre further discloses a hanger apparatus wherein the hanger apparatus is comprised of at least one of a plastic, a metal, and a wood (col. 6, lines 65-67; plastic).

Claims 1, 4-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,402,558 Santapa.
To claim 1, Santapa discloses a hanger apparatus (12) (see all Figures; col. 3, line 34 – col. 5, line 66), comprising:
a hook portion (18) to support the hanger apparatus while the hanger apparatus is being hung from a hanger apparatus support (see Figure 1; col. 3, lines 34-49);
a hanging portion (16) to hang an item of clothing (see Figure 1; col. 3, lines 34-49);
a neck portion (20) coupled to the hook portion on a first end of the neck portion and the hanging portion on a second end of the neck portion (see Figure 1; col. 3, lines 34-49); and
a clip (10) coupled to the neck portion (see all Figures; Examiner respectfully notes that the term “coupled” is very broad and that in a fully assembled configuration of hanger as depicted in Figure 1, all the various elements of hanger 12 are considered to be “coupled” to all other elements of hanger 12; Examiner respectfully notes that claim 1 does not recite, for example, that the clip is directed affixed to the neck).

To claim 4, Santapa further discloses a hanger apparatus wherein the hook portion includes an elbow member including a first end coupled to the first end of the neck portion, a straight member including a first end coupled to a second end of the elbow member, and a semi-circle member including a first end coupled to the second end of the straight member (see Figure 1).

To claim 5, Santapa further discloses a hanger apparatus therein a second end of the semi-circle member is rounded (see Figure 1).

To claim 6, Santapa further discloses a hanger apparatus wherein the elbow member, the straight member, and the semi-circle member form an opening through which the hanger apparatus support is disposed through to hang the hanger apparatus (see Figure 1).

To claim 8, Santapa further discloses a hanger apparatus wherein the hanging portion includes a first (24), second (24), and third (22) straight members, the first and second straight members being coupled at first ends thereof to the second end of the neck portion, the first and second straight members being coupled at second ends thereof to first (26) and second elbows (26), the third straight member being coupled to the first and second elbows (see Figure 1).

To claim 12, Santapa further discloses a hanger apparatus wherein the hanging portion is triangular in shape (see Figure 1).

ALTERNATE REJECTION.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2009/0078726 Boulet et al.
To claim 1, Boulet discloses a hanger apparatus (1 of Figures 12-24; paras. 0092-0109), comprising:
a hook portion (5) to support the hanger apparatus while the hanger apparatus is being hung from a hanger apparatus support (see Figures 12-14);
a hanging portion (3) to hang an item of clothing (see Figures 12-14);
a neck portion (not numbered) coupled to the hook portion on a first end of the neck portion and the hanging portion on a second end of the neck portion (see especially Figures 23-24); and
a clip (7) coupled to the neck portion (see Figures 12-24; para. 0093).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732